DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for priority based on a provisional application filed at the United States Patent and Trademark Office on 07/21/2017.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US Patent Application Publication 2018/0225651 A1) as applied to all claims and further in view of Raleigh (US Patent Application Publication 2012/0088470 A1).
Regarding Claim 1 and 13, Stone teaches:
A system/ [method] for tracking data communication and billing for the communicated data, the system comprising: 
a first electronic device comprising one or more processors, wherein at least one of the one or more processors is configured to: 
receive a request for data from a second electronic device (See Stone paragraphs [0052] - describes a system tracking data exchange between at least two electronic and [0033] - describes multiple types of processors used by the system); 
authenticate the second electronic device (See Stone paragraph [0036] - describes a system that uses authentication between users to determine access to data); upon authentication of the second electronic device: 
determine a cost for providing the requested data to the second electronic device (See Stone paragraph [0058] - describes the system handling transactions for charges or costs applied to grant access to the data being exchanged, wherein said data access is granted after authentication between members [devices]), wherein: 
determining the cost comprises calculating and combining respective costs for each of a plurality of variables, 
cost for each of the plurality of variables varies based on different values for each of the plurality of variables (See Stone paragraphs [0037-0040] - describes an aerospace commerce exchange [ACE] platform that requires membership for access to data exchanged on said platform, wherein the platform further allows data usage tracking for individual users grouped together under one membership, auditing of said data usage and data exchange once transactions [payment] for data access are completed, [0050-0052] - describes the system assessing data usage based on a member’s data provision or data consumption or a combination of these factors, each of which represent different values of multiple variables and [0058] - describes the system handling transactions for charges or costs applied to grant access to the data being exchanged), 

 (See Stone paragraph [0017] - describes the system operating on a local computer or a network of computers, [0023] - describes and [0045] - describes the use of third party databases, the combination of which constitute a Cloud server); and
provide [using at least one of the one or more processors] the cost [of the requested data] to the second electronic device; and 
when the second electronic device agrees to the cost of the requested data, transmit [using at least one of the one or more processors] the requested data to the second electronic device (See Stone paragraphs [0038-0039] - describes an aerospace commerce exchange [ACE] platform that requires membership for access to data exchanged on said platform, wherein review type data is exchanged once transactions [payment] for data access are completed, [0050-0052] - describes the system allowing data provision as the cost of membership to said platform for access to other types of data exchanged between at least two vehicles and [0058] - describes the system handling transactions for charges or costs applied to grant access to the data being exchanged), 
wherein during operation, one or both of: 
the first electronic device is configured to use at least one of the one or more processors for use in communication via a first respective mobile access point (MAP) in a first mobile vehicle; and 
the second electronic device is configured to use at least one processor in the second electronic device for use in communication via a second MAP in a second mobile vehicle (See Stone paragraphs [0022-0023] - describes network access through several methods similar to those as defined by the specification of the instant application regarding a mobile access point, [0029] - describes the system operating on mobile computing devices, among other types of components, [0051] - describes aircraft sharing data with other aircraft through a database and [0068-0071] - describes the data ).
Stone does not teach:
the plurality of variables comprises at least a type of owner of the requested data, a type of owner of the first electronic device, and a type of data access, and 
the type of data access comprises local access to local storage within the first electronic device.  This is taught by Raleigh (See paragraph [0308] - describes the data service provider, or owner, influencing at least part of the fees for said data, [0462] - describes part of the cost of data exchange being related to a particular device, [0252] - describes aspects of data cost being controlled locally on a device and [0243] - conversely describes a network communication system that uses a roaming server to determine special pricing when data is requested from said server [remotely accessed from said device]).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate cost accounting based on data ownership, device ownership and data location in a system that bills exchanged data to improve the accuracy and efficiency of said system. 
Regarding Claim 2 and 14, modified Stone teaches:
The system/ method of claim 1 and 13, wherein the first electronic device is an access point that receives a plurality of data from other electronic devices, and comprises memory configured to store at least a first part of the plurality of data (See Stone paragraph [0022] - describes the system comprising multiple devices capable of communication with a network and memory for storing information). 
Regarding Claim 3 and 15, modified Stone teaches:
The system/ method of claim 2 and 14, wherein the first electronic device uploads at least a portion of the plurality of data to the Cloud server (See Stone paragraph [0045] - ).
Regarding Claim 5 and 17, modified Stone teaches:
The system/ method of claim 1 and 13, 
Modified Stone does not teach:
wherein the type of owner of the requested data is at least one of three types: an owner of a device that generated or detected the data, a partner to the owner of the 78first electronic device, or an entity that is not affiliated with the owner of the first electronic device.  This is taught by Raleigh (See paragraph [0131] - describes an owner of the device that detects or generates data, [0102] - describes partners working with the device owner, and [0131] - further describes third party interaction that is not affiliated with the device owner).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate owner identification by various measures in a system that bills exchanged data, at least in part based on the type of owner operating said system, to improve the accuracy and efficiency of said system.
Regarding Claim 6 and 18, modified Stone teaches:
The system/ method of claim 1 and 13, 


Stone does not teach:
wherein the type of owner of the first electronic device is at least one of three types: an owner of a device that generated or detected the data, a partner to the owner of the first electronic device, or an entity that is not affiliated with the owner of the first electronic device.  This is taught by Raleigh (See paragraph [0131] - describes an owner of the device that detects or generates data, [0102] - describes partners working with the device owner, and [0131] - further describes third party interaction that is not affiliated with the device owner).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate several device owner types in a system that bills for exchanged data, at least in part based on the type of owner operating said system, to improve the accuracy and efficiency of said system.
Regarding Claim 7 and 19, modified Stone teaches:
The system/ method of claim 1 and 13, 
.  
Modified Stone does not teach:
wherein the cost of the requested data is based on one or more of: 
whether the requested data was transmitted with real time transmission or delay tolerant transmission, size of the requested data, a transmission time required to provide the requested data to the second electronic device, and a number of entities involved in providing the requested data to the first electronic device.  This is taught by Raleigh (See paragraph [0096] - describes cost of data based on real-time or delayed data transmission, [0075] - describes cost of data tailored to user data consumption, that is, , [0171] - describes cost of data based on transmission time and [0074] - describes adjusting billing policy [cost factors] to accommodate third party offerings).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate cost accounting by time sensitivity, amount of data exchanged and the number of parties/ entities involved in said exchange of data in a system that bills exchanged data to improve the accuracy and efficiency of said system.
Regarding Claim 8 and 20, modified Stone teaches:
The system/ method of claim 1 and 13,   
Modified Stone does not teach:
wherein the cost for each data transaction is uploaded for processing offline to generate a periodic bill for a client associated with the second electronic device.  This is taught by Raleigh (See paragraph [0075] - describes data transactions between devices, [0204] - describes billing for data exchange over a period of time and [0376] - describes service counters, cost data and other billing information as being stored offline).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate data cost accounting processing offline in a system that bills exchanged data to improve the accuracy and efficiency of said system.
Regarding Claim 9, Stone teaches:
A system for tracking data communication and billing for the communicated data, the system comprising: 
a first electronic device comprising one or more processors, wherein at least one of the one or more processors is configured to: 
receive a request for data from a second electronic device (See Stone paragraph [0052] - describes a system tracking data exchange between at least two electronic components for billing purposes and [0033] - describes multiple types of processors used by the system); 
authenticate whether the second electronic device can make a request for the data (See Stone paragraph [0036] - describes a system that uses authentication between users to determine access to data); 
upon authentication, transmit the requested data to the second electronic device (See Stone paragraph [0048] - describes a system exchanging data between at least two electronic components once they have been authenticated and [0058] - further reinforces data transfer only after authentication is verified); 
determine and log cost of the requested data for billing to a client associated with the second electronic device (See Stone paragraph [0052] - describes a system tracking data used logging billing information), wherein: 
determining the cost comprises calculating and combining respective costs for each of a plurality of variables, 
cost for each of the plurality of variables varies based on different values for each of the plurality of variables (See Stone paragraphs [0037-0040] - describes an aerospace commerce exchange [ACE] platform that requires membership for access to data exchanged on said platform, wherein the platform further allows data usage tracking for individual users grouped together under one membership, auditing of said data usage and data exchange once transactions [payment] for data access are completed, [0050-0052] - describes the system assessing data usage based on a member’s data provision or data consumption or a combination of these factors, each of which represent different values of multiple variables and [0058] - describes the system handling transactions for charges or costs applied to grant access to the data being exchanged), 

(See Stone paragraph [0017] - describes the system operating on a local computer or a network of computers, [0023] - describes the network comprising servers, said servers communicating wirelessly and that the servers may be databases and [0045] - describes the use of third party databases, the combination of which constitute a Cloud server); and 
provide information regarding at least the cost, the first electronic device, and the second electronic device to an accounting server for processing billing (See Stone paragraph [0018-0022] - describes an aerospace commerce exchange [ACE] platform that is made up of client members, said client members comprising, in part, of servers and [0052] - describes an ecommerce module as part of the ACE, which tracks, logs and bills for data exchange between at least two devices).
wherein during operation, one or both of: 
the first electronic device is configured to use at least one of the one or more processors for use in communication via a first respective mobile access point (MAP) in a first mobile vehicle; and 
the second electronic device is configured to use at least one processor in the second electronic device for use in communication via a second MAP in a second mobile vehicle (See Stone paragraphs [0029] - describes the system operating on mobile computing devices, among other types of components, [0051] - describes aircraft sharing data with other aircraft through a database and [0068-0071] - describes the data that is consumed and produced by the aircraft as being communicated through access points in a wired or wireless configuration, in real-time and in an intelligent “Internet of Things” manner).

Stone does not teach:
the plurality of variables comprises at least a type of owner of the requested data, a type of owner of the second electronic device, and a type of data access, and 
the type of data access comprises local access to local storage within the first electronic device.  This is taught by Raleigh (See paragraph [0308] - describes the data service provider, or owner, influencing at least part of the fees for said data, [0462] - describes part of the cost of data exchange being related to a particular device, [0252] - describes aspects of data cost being controlled locally on a device and [0243] - conversely describes a network communication system that uses a roaming server to determine special pricing when data is requested from said server [remotely accessed from said device]).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate cost accounting based on data ownership, device ownership and data location in a system that bills exchanged data to improve the accuracy and efficiency of said system. 
Regarding Claim 11, modified Stone teaches:
The system of claim 9, 
Modified Stone does not teach:
wherein an owner of the first electronic device is one of: an owner of a device that generated or detected the data, a partner to the owner of the first electronic device, or an entity that is not affiliated with the owner of the first electronic device.  This is taught by Raleigh (See paragraph [0131] - describes an owner of the device that detects or generates data, [0102] - describes partners working with the device owner, and [0131] - further describes third party interaction that is not affiliated with the device owner).  It 
Regarding Claim 12, modified Stone teaches:
The system of claim 9, 

Modified Stone does not teach:
wherein the cost of the requested data is based on one or more of: 
whether the requested data was transmitted with real time transmission or delay tolerant transmission, size of the requested data, a transmission time required to provide the requested data to the second electronic device, and a number of entities involved in providing the requested data to the first electronic device.  This is taught by Raleigh (See paragraph [0096] - describes cost of data based on real-time or delayed data transmission, [0075] - describes cost of data tailored to user data consumption, that is, the amount [or size] of data a particular user requests over a given period of time, [0171] - describes cost of data based on transmission time and [0074] - describes adjusting billing policy [cost factors] to accommodate third party offerings).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate cost accounting by time sensitivity, amount of data exchanged and the number of parties/ entities involved in said exchange of data in a system that bills exchanged data to improve the accuracy and efficiency of said system.
21, 22 and 23 modified Stone teaches:
 The system of claim 1 and 9/ method of claim 13, wherein the requested data is encrypted before being stored, and wherein the at least one of the one or more processors in first electronic device is configured to decrypt the requested data based on authentication of the second electronic device before transmittal to the second electronic device (See Stone paragraph [0073-0075] - describes the system using blockchain to encrypt data generated by a first device and once a second device is authenticated, allow said second device to access said data with a key to join said blockchain, thereby decrypting said data for said second device).

Response to Remarks
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 101:  
In consideration of the amended claims of the claimed invention in claims 1, 9 and 13 as well as applicant’s remarks showing the claims with said amendments now amount to significantly more than an abstract idea, the rejection under 35 U.S.C. § 101 is overruled.  The addition of the claim limitation “the plurality of variables comprises at least a type of owner of the requested data, a type of owner of the first electronic device, and a type of data access, and the type of data access comprises local access to local storage within the first electronic device or remote access to a Cloud server” of the independent claims 1, 9 and 13 does in fact amount to significantly more than an abstract idea.  Dependent claims 2-3, 5-8, 11-12 and 14-23 are also now significantly more than an abstract idea.

The rejection under 35 U.S.C. § 103 is sustained.  As described above, the claimed invention in claims 1-3, 5-9, 11-15 and 17-23 are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Raleigh in the invention of Stone, as a whole.  Applicant asserts that the combination of Stone and Raleigh fails to teach: " system or method for managing communication between a first electronic device and a second electronic device, where the communication is performed via mobile access points (MAPs), and where the communication includes receiving by the first electronic device a request for data from the second electronic device, authenticating the second electronic device, and then, and only upon authentication of the second electronic device, determining a cost for providing the requested data to the second electronic device, specifically where determining the cost includes calculating and combining respective costs for each of a plurality of variables, with cost for each of the plurality of variables varies based on different values for each of the plurality of variable, with the plurality of variable comprises at least a type of owner of the requested data, a type of owner of the first electronic device, and a type of data access, and with the type of data access comprises local access to local storage within the first electronic device or remote access to a Cloud server".  However, the added citations of Stone and Raleigh comprise all of the limitations disclosed in the amended claims of the instant application as noted above.  The citation of Stone and Raleigh needs to be considered as a whole, not just the sections cited by the examiner.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




/MATTHEW S WERONSKI/Examiner, Art Unit 3687            
                                                          

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687